DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-14 are pending.
Applicant’s election without traverse of Invention I (Claims 1-10) in the reply on 01/10/2022 is acknowledged.
As illustrated below, Chun (US 20120078297 A1, 2012) also discloses the common technical feature of using twisted yarn as a scaffold for cell culture whereby a part of the twisted fiber is untwisted because Chun discloses a multifilament yarn suitable for cell culture scaffold (Abstract; paragraph [0038], p3), and discloses that the spaces between the yarn fibers can vary, and that the spacing needs to be sufficiently large to allow cells to proliferate (paragraphs [0040 - 0043], p3). 
Therefore, since requirement for unity of invention is proper, and since the reply on 01/10/2022 was made without traverse, the restriction is made final.
Claims 11-14 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
Claims 1-10 have been examined on the merits.



Information Disclosure Statement
The Information Disclosure Statement submitted on 11/26/2018 has been received and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a1) and 35 U.S.C. 102(a2) as being anticipated by Chun (US 20120078297 A1, 2012).
In regards to claim 1, Chun discloses a multifilament yarn suitable for cell culture scaffold (Abstract; paragraph [0038], p3), and discloses that the fibers are twisted (paragraph [0039], p3). Chun also discloses that the spaces between the yarn fibers can vary, and that the spacing needs to be sufficiently large to allow cells to proliferate (paragraphs [0040 - 0043], p3).
In regards to claim 2, Chun discloses a multifilament drawn-textured yarn (filament) (paragraph [0012], p1). Chun also teaches that the yarn is spun (paragraph [0052], p3).
In regards to claim 3, discloses that the yarn is made of a biodegradable polymer selected from the group consisting of caprolactone, dioxanone, glycolic acid, lactide, copolymers of glycolide and lactide, and lactic acid  (paragraph [0013, p1).
In regards to claims 8 and 9, Chun discloses that the yarn can be modified with a hydrophilic functional group-containing compound to increase cell compatibility (paragraph [0007], p1) and that this material may be an extracellular matrix that can induce adhesion and proliferation, affect intrinsic cellular function, includes a peptide, and may be selected from a group consisting of different proteins (collagen, gelatin, laminin, fibronectin) or saccharides (galactose and chitosan) (paragraph [0014-0015], p1).
In regards to claim 10, Chun discloses that umbilical cord blood-derived mesenchymal stem cells were cultured on the yarn scaffold (paragraphs [0114 – 0129]), p7).
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Park (US 20140005797 A1, 2014).
In regards to claim 4 and 5, while Chun teaches that the diameter of the single yarn in the multifilament draw-textured yarn is 5 to 30 µm, and the diameter of the plied yarn in the multifilament draw-textured yarn is 40 to 1000 µm, and Chun also teaches that the single yarn filament is spun to prepare an “ultrafine multifilament yarn” which “satisfies a tenacity of 2.0-9.0 g/d and an elongation of 20-80%” (paragraph [0053](pp3-4), Chun does not precisely teach the fineness of single yarn fiber or plied yarn multifilament, as measured in deniers. However, Park teaches a porous three-dimensional support whereby monofilament with a thickness 1 to 50 deniers (paragraph [0018], p1) is plied to a thickness of 50-500 deniers (paragraph [0047], p3). Park also teaches that the scaffold can be used for cell culture (paragraph [0003]) and can be modified by those skilled in the arts (paragraph [0067], p4).
According to MPEP 2144.05,

Since Chun, Park, and the invention of the instant application are in the same field of developing yarns suitable for cultivating cells, it would be obvious for a person of ordinary skill in the arts to modify the cell scaffold yarn with the yarn fineness, as taught by Park, and arrived at the invention as claimed. Because both Chun and Park teach the suitability of the yarn for cell culture, modifying the yarn, as taught by Chun, with the fineness, as taught by Park could be performed with predictable results and a reasonable expectation of success, thereby using fewer materials and reagents, and saving time and costs.
Therefore, the combined teaches of Chun and Park render obvious Applicant’s invention as claimed.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Kim (KR 101075882 B, 2011, machine translation, included on IDS 11/26/2018).
In regards to claims 6 and 7, while Chun teaches that a multifilament drawn-textured yarn (paragraph [0012], p1), and also teaches that the yarn is spun (paragraph [0052], p3), as in claim 2, Chun is silent on whether the yarn is slitting yarn. However, Kim teaches a slitting yarn that can be twisted in braided into a tape filament (Abstract, Summary). Kim also teaches the desirable width is between 0.1 and 11mm and that the desirable weight is between 0.5 and 100 g/m2 (paragraph [0018]). 
Again, According to MPEP 2144.05,
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Chun also teaches that that yarn scaffold can be used as a suture which improved engraftment rates (paragraph [0001], p1). And Kim also teaches that the slitting yarn has medical application (paragraph [0004]). Therefore, a person of ordinary skill in the art would be motivated to modify the yarn scaffold, as taught by Chun, with a slitting yarn, as taught by Kim, to improve make more efficient tissue grafts which would 
Therefore, the combined teachings of Chun in view of Kim render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-10 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-8, and 13 of copending Application No. 16/309,649.
Although the conflicting claims of 16/309,649 are not identical to the currently prosecuted claims 1-10, they are not patently distinct from each other because said claims of both inventions are drawn to yarn scaffolds for cell culture.
In regards to claims 1-3, 5, 7-8, and 13, while the composition claims of 16/309,649 do not explicitly teach an open space between fibers by untwisting at least a part of the ply-twisted fiber strands to prevent density-dependent inhibition of cells to be 
According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim(s) 1-10 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, and 16 of copending Application No. 16/304,015.
 are not identical to the currently prosecuted claims 1-10, they are not patently distinct from each other because said claims of both inventions are drawn to yarn scaffolds for cell culture.
In regards to claims 1-4, 6-10, and 16, while the composition claims of 16/309,649 do not explicitly teach an open space between fibers by untwisting at least a part of the ply-twisted fiber strands to prevent density-dependent inhibition of cells to be cultured and increase a cell-contacting specific surface area. However, since one of ordinary skill in the arts would be motivated to adjust the space between fibers to achieve more efficient cell growth and expansion, baring evidence to the contrary it is deemed that the same yarns have the same properties. 
According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	Rejection of claims 1-10 is proper.
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632